Citation Nr: 0611137	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-25 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right little 
finger disorder.

2.  Entitlement to a compensable disability rating for 
residuals of the fracture of the right ring finger.

3.  Entitlement to an increased rating for residuals of a 
back injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Jackson, Mississippi, in August 2002 and July 
2003.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain 
evidence of an injury to his right little finger and 
competent, probative medical evidence does not indicate that 
the veteran's currently diagnosed right little finger 
disorder was acquired in service or was otherwise 
attributable to his service.  Nor is there evidence of 
arthritic changes within one year of his discharge from 
active duty.

2.  The veteran is right-handed and had no complaints 
involving his right ring finger.  He had normal range of 
motion, normal grip strength, normal opposition of the thumb 
to base of finger, normal abduction and adduction, and normal 
sensory function.

3.  The veteran's service-connected back injury is manifested 
by complaints of pain and muscle spasms, full range of motion 
with flexion limited to 90 degrees by pain, some limitation 
of function for active chores during exacerbations, and no 
radicular symptoms.


CONCLUSIONS OF LAW

1.  A right little finger disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2005).

2.  The criteria for a compensable disability rating for 
residuals of fracture of the right fourth finger are not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5227 (2002 and 2005).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a back injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003), 5237 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted when the evidence of record 
establishes that a current disability is linked by competent 
medical evidence to an in-service injury or disease.  See 38 
C.F.R. § 3.303(d) (2005).  The veteran, as a layperson, is 
not competent to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

His VA treatment records and the August 2002 VA examination 
report indicate the veteran had a deformity of the distal 
interphalangeal of his right fifth finger (little finger).  
However, there is no evidence the veteran injured or was 
treated for his right little finger while on active duty.

The veteran has indicated that instead of injuring his right 
ring finger while on active duty (for which service 
connection has been established), he injured his little 
finger.  However, his service medical records clearly 
indicate that in August 1988, as revealed by X-ray of his 
right hand, he fractured his right ring/4th finger while 
playing basketball.  His service medical records show that he 
injured his little finger while playing basketball in March 
1990, but this was on the left.  The February 2003 transcript 
shows that the veteran indicated that he hurt his right 
little finger at the same time he hurt his back.  But the 
October 1989 narrative summary fails to mention any injury to 
any finger of the right hand during the incident when the 
veteran was struck in the mid-scapular thoracic area by a 
large trailer tongue which pinned him for about two to five 
seconds.  The veteran was later recommended for a medical 
evaluation board due to chronic back pain with fluctuating 
symptoms but again there is no mention of any complaints 
associated with his right little finger.

As there is no contemporaneous or other evidence to support 
the veteran's current assertions that he injured his right 
little finger while in service, combined with no competent 
medical evidence linking his current right little finger 
condition to his period of military service, service 
connection is not warranted.  With specific regard to the 
veteran's contentions, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  His statements regarding the 
cause of his right little finger disorder are insufficient.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the medical records that notate the veteran's 
assertions that he injured his right little finger in 
service, such as a September 2003 VA treatment record, are 
also not competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  

A September 2003 VA medical record contains X-ray evidence of 
arthritic changes of the right little finger.  Certain 
disease, including arthritis, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
However, the evidence does not reveal arthritis of the right 
little finger to any degree within one year of the veteran's 
July 1990 discharge from active duty.

In short, the weight of the evidence is against the veteran's 
claim of entitlement to service connection for a right little 
finger disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002).  

Residuals of Right Fracture of Right Ring Finger

The veteran also argues that his service-connected finger 
disability is not properly evaluated.  The August 2002 VA 
examination report shows that the veteran is right-handed and 
had no complaints involving his right fourth finger (ring 
finger).  The report indicates that he had a normal physical 
examination of the right ring finger and he had normal range 
of motion, normal grip strength, normal opposition of the 
thumb to base of finger, normal abduction and adduction, and 
normal sensory function.  His VA treatment records show no 
treatment of the right ring finger.
 
The current regulations specifically indicate that any 
limitation of function of the ring finger as manifested in 
limitation of motion does not warrant a compensable 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2005); see also 38 C.F.R. § 4.31 (2002).  Under both 
the prior and revised regulations, a noncompensable rating is 
warranted for unfavorable or favorable ankylosis of the ring 
finger of either the major or minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002 and 2005).  Here, the evidence 
does not show the veteran has ankylosis of any kind of his 
ring finger of the right hand.   Nor is there limitation of 
function that is analogous to amputation of any part of the 
finger in question.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  As 
the veteran's right little finger disability picture does not 
approximate the criteria for compensable disability rating, 
the weight of the evidence is against his claim.


Residuals of a Back Injury

Based on his in-service injury detailed above, service 
connection was established for residuals of a back injury and 
rated as lumbosacral strain based on the veteran in-service 
back treatment and complaints subsequent to the injury.  See 
October 1991 rating decision.  During the pendency of this 
appeal, a 10 percent disability rating was established based 
on increased limitation of function during exacerbations.  
See August 2003 rating decision.

Under prior regulatory criteria, a higher 20 percent 
disability rating is warranted if there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A 20 percent disability rating 
is warranted for moderate limitation of motion of the lumbar 
spine under the prior criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The evaluation must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the August 2002 examination report indicates that 
during acute exacerbations the veteran could have some 
limitations in his range of motion and flexibility to perform 
active chores, there is no indication from the objective and 
competent evidence of record that the veteran cannot work due 
to his back as the veteran claims.  Moreover, the examination 
report fails to reveal a disability picture that approximates 
the criteria for a higher disability rating based on either 
lumbosacral strain or limitation of function.  Instead, the 
report shows the veteran had a normal gait, good balance 
standing on one lower extremity at a time, could toe-heel 
walk, and was able to squat and rise without any difficulty.  
Upon examination, he had no curvature of the spine and normal 
range of motion although he complained of pain during lateral 
flexion.  

In August 2002 the veteran, based on his low back pain with 
muscle spasms, was given a work excuse to refrain from 
standing more than 30 minutes and lifting more than 20 pounds 
until he was seen by the physical therapy department.  In 
October 2002 the veteran was seen for physical therapy, 
issued a TENS unit, and given strengthening exercises to 
perform.  The October and November 2002 therapy notes reflect 
the veteran had full range of motion with minimal pain and 
ambulated without deviation.  The records also indicated the 
veteran kept his back in an excessive lordosis curve, had 
significant muscle guarding, and reported pain at 90 degrees 
of flexion.  His motor and sensory testing were normal.  The 
veteran reported no decrease in his back pain with the TENS 
unit which was then returned, he refused further suggestions, 
and was discharged from physical therapy in November 2002.  
Subsequent VA medical records indicate the veteran reported 
that his pain was severe at times, especially due to 
tightness and muscle spasm.  He was given naproxen for pain 
during the day and a muscle relaxant to use at night.  He 
reported his pain interfered with his sleep and that he awoke 
with lower extremity numbness.  However, X-rays and magnetic 
resonance imaging of his spine was normal.

The objective evidence of record fails to show functional 
limitations that approximates moderate limitation of the 
lumbar spine.  Nor does the objective evidence approximate 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion.  Accordingly, a higher rating is not warranted 
under the criteria in effect when the claim was submitted.  

Nor do the revised criteria provide the veteran with a higher 
disability rating.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  
While the physical therapy notes indicate the veteran refused 
to flatten his spine and kept it in an excessive lordosis 
curve, X-rays of his spine were normal.  In addition to full 
range of motion, the August 2002 VA examination report shows 
the veteran had a normal gait.  The October 2002 VA physical 
therapy note shows pain limited his flexion, but to a degree 
greater than 60 degrees.  Accordingly, a disability rating in 
excess of 10 percent is not warranted under the revised 
regulatory criteria.

In addition to negative X-rays and magnetic resonance 
imaging, the August 2002 VA examination report reflects that 
the veteran denied any radiation of pain into the lower 
extremities and straight leg testing was negative 
bilaterally.  As the evidence also shows that the veteran had 
no objective signs of radiculopathy, the criteria used to 
evaluate manifestations of intervertebral disc syndrome is 
not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 5243 (2005).

In short, veteran's spine disability picture does not 
approximate the criteria for a higher disability rating under 
either the prior or revised regulations, and as the weight of 
the evidence is against his claim, this appeal is denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his increased rating claims, 
the veteran was sent a letter in July 2002 by which he was 
notified of the evidence required for an increased rating and 
informed of the evidence necessary substantiate his claim 
that he was expected to provide, the evidence VA would seek, 
asked to send the needed evidence as soon as possible, and 
requested to send the information describing the additional 
evidence or the evidence itself to VA.  He was similarly 
notified by letter in February 2005 and also requested to 
submit any evidence in his possession pertinent to his 
claims.  See also April 2005 letter.  He was notified by the 
July 2005 supplemental statement of the case of the change in 
the regulatory criteria used to evaluate his claim.  Prior to 
initial adjudication of his service connection claim, the 
veteran was notified of the principles of service connection, 
informed of the evidence necessary substantiate his claim 
that he was expected to provide, the evidence VA would seek, 
asked to send any medical records he had.  In addition to 
notification in connection with his increased rating claims, 
the April 2005 letter also requested he submit any evidence 
in his possession that pertained to his service connection 
claim.  Thus, the Board considers notice requirements met 
such that this decision is not prejudicial to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his service connection 
and increased rating claims, he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating for his service connection claim or effective date for 
the disabilities on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet.App. Mar. 3, 
2006).  Despite inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the weight of the 
evidence is against the veteran's service connection claim 
and his increased rating claims, any questions as to the 
appropriate disability rating (for service connection claim) 
or effective dates (for all three claims) to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination in August 
2002 and scheduled for additional examinations in April 2005 
for which he failed to report, despite his notification that 
failing to report could be detrimental to his claim.  See 
38 C.F.R. § 3.655(2005).  His service medical records and 
identified VA medical evidence has been associated with his 
claims file as well as a transcript of his February 2003 
hearing.  In April 2005 the veteran was notified by letter 
that reasonable efforts to obtain medical evidence from a 
correctional facility were unsuccessful.  See 38 C.F.R. 
§ 3.159(e) (2005).  As the veteran has not identified 
evidence or authorized VA to obtain evidence any additional 
evidence, no further assistance to the veteran regarding 
development of evidence is required and would be otherwise 
unproductive and futile.


ORDER

Service connection for a right little finger disorder is 
denied.

A compensable disability rating for residuals of the fracture 
of the right ring finger is denied.

An increased rating for residuals of a back injury is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


